UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the Month of November 2012 Commission File No. 1-14742 JINPAN INTERNATIONAL LIMITED (Translation of Registrant’s Name into English) c/o Hainan Jinpan Electric Company, Ltd No. 168 Nanhai Avenue (Building No. 7), Haikou Free Trade Zone Haikou, Hainan, People’s Republic of China (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:xForm 20-FoForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Note:Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Note:Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: oYesx No If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Attached hereto as Exhibit 1 and incorporated by reference herein is the press release of the Registrant, dated November 14, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JINPAN INTERNATIONAL LIMITED (Registrant) By: /s/ Mark Du Name: Mark Du Title: Chief Financial Officer Dated:November 15, 2012 Exhibit No. Description 1 Press release, dated November 14, 2012 Exhibit 1 Jinpan InternationalReports Third Quarter 2012 Financial Results CARLSTADT, N.J., Nov. 14, 2012 /PRNewswire/ Jinpan International Ltd. (Nasdaq: JST), a leading designer, manufacturer, and distributor of cast resin transformers, today announced the unaudited consolidated financial results for the third quarter ended September 30, 2012. Third Quarter 2012 Results Net sales for the third quarter were $58.8 million, an 11.7% decrease from $66.6 million in the same period last year. The decrease in sales was primarily the result of lower domestic China sales compared to the prior year period. In the third quarter, domestic China sales accounted for $51.6 million, or 87.8% of net sales, compared to $59.1 million, which also represented 88.7% of net sales in the same period last year. Net sales outside of China for the quarter were $7.2 million, or 12.2% of net sales compared to $7.5 million, or 11.3% of net sales for the same period last year. The sales of cast resin transformers (excluding those for wind power applications), switchgears and unit substations represented $55.2 million, or 93.9% of net sales in the third quarter, while wind energy products (cast resin transformers and VPI products for wind power applications) represented $3.6 million, or 6.1% of net sales during this quarter. Gross profit in the third quarter decreased 21.4% year over year to $19.6 million from $24.9 million in the same period last year. Third quarter 2012 gross profit margin was 33.3%, compared to 37.4% in the prior year period, and 30.8% in the 2012 second quarter. Gross margin decreased in the third quarter mainly due to lower gross margin on recently introduced products. Selling and administrative expenses in the third quarter were $14.8 million, or 25.2% of net sales, compared to $16.5 million, or 24.8% of net sales in the same period last year. Selling expenses decreased in the third quarter due to lower domestic product sales. Operating income for the third quarter decreased 43.2% to $4.8 million, or 8.1% of net sales, from $8.4 million, or 12.7% of net sales, in the same period last year. Net income for the third quarter decreased 53.7% to $3.9 million, or $0.23 per diluted share, from $8.4 million, or $0.51 per diluted share, in the same period last year. Third quarter net income as a percentage of net sales was 6.6% compared to 12.6% in the same period last year. Mr. Zhiyuan Li, Chief Executive Officer of Jinpan, commented, "For the first nine months of 2012, while our top line was in line with the prior year period, our bottom line was lower mainly due to lower gross margin on sales of gas insulated switchgears and certain types of VPI products. We priced these recently introduced products aggressively to penetrate the market. Despite a softer economic environment in China, we were able to expand our cast resin transformer sales volume by 3% in the first nine months of 2012 compared to the same period last year. We also took steps to improve efficiency and reduce costs, including a reduction in headcount within our administrative and manufacturing departments." "Our Guilin facility is on schedule to complete its first phase of construction by year end and commence production by the end of the 2013 first quarter. As this new facility gradually ramps its production, more production capacity is expected to come on line throughout 2013 allowing us to capture a greater share of China's market for standard cast resin transformers." "At the end of September, we had a backlog of approximately $104 million, of which we expect over 41% of this backlog to be shipped in the fourth quarter. In addition, we continue to receive meaningful orders in the fourth quarter enabling us to meet our full year sales revenue guidance. We have modified our bottom line full year guidance to reflect pricing pressure associated with lower silicon steel costs, the primary component of our cast resin transformers. As we look to 2013, we believe the once-a-decade leadership change at the national level can result in increased spending on domestic infrastructure projects positioning us well for new order flow in our domestic business, particularly in the second half of the next year. We remain confident in our current and long-term operating initiatives which can improve our future revenue and profit growth." Balance Sheet As of September 30, 2012, the Company had $16.0 million in cash and cash equivalents, compared to $24.2 million at December 31, 2011. The Company's accounts receivable on September 30, 2012 totaled $132.8 million, compared to $110.4 million at December 31, 2011. Notes payable in the 2012 third quarter decreased to $10.2 million compared to $13.6 million on December 31, 2011. Total bank loans outstanding at September 30, 2012 were $33.9 million, compared to $23.0 million at December 31, 2011 and $45.3 million at June 30, 2012. Financial Outlook For the full year 2012, the Company currently anticipates net sales of $208-$219 million, a decrease of 0% to 5% compared to 2011, net income of $13.2-$14.3 million, a decrease of 40% to 45% compared to 2011, and gross profit margin of approximately 33% to 34% of net sales. Conference Call Information Jinpan's management will host an earnings conference call on November 14th, 2012 at 8:30 a.m. U.S. Eastern Time. Listeners may access the call by dialing #1-913-312-0686. A webcast will also be available via www.viavid.net. A replay of the call will be available through November 28th, 2012. Listeners may access the replay by dialing #1-858-384-5517, access code: 4077527. About Jinpan International Ltd. Jinpan International Ltd. (NASDAQ: JST) designs, manufactures, and markets cast resin transformers for power distribution and wind energy products. Jinpan's cast resin transformers allow high voltage transmissions of electricity to be distributed to various locations in lower, more usable voltages. The Company has obtained ISO9001 and ISO14001 certifications for its cast resin transformers. Its principal executive offices are located in Hainan, China and its United States office is based in Carlstadt, New Jersey. Safe Harbor Provision This press release contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on management's current expectations and observations and involve known and unknown risks, and uncertainties or other factors not under the Company's control, which may cause actual results, performance or achievements of the company to be materially different from the results, performance or other expectations implied by these forward-looking statements. These factors are listed from time-to-time in our filings with the Securities and Exchange Commission, including, without limitation, our Annual Report on Form 20-F for the period ended December 31, 2011 and our subsequent reports on Form 6-K. Except as required by law, we are not under any obligation, and expressly disclaim any obligation, to update or alter any forward-looking statements, whether as a result of new information, future events or otherwise. Jinpan International Limited and Subsidiaries Consolidated Statements of Income (unaudited) For the Three and Nine Month Periods Ended September 30, 2012 Three months ended Sept 30 Three months ended Sept 30 Nine months ended Sept 30 Nine months ended Sept 30 (in thousands, except per share data) US$ US$ US$ US$ Net sales Cost of Goods Sold ) Gross Margin Operating Expenses Selling and administrative ) Operating income Interest Expenses ) Other Income Income before income taxes Income taxes ) Net income Earnings per share -Basic US$0.24 US$0.52 US$0.63 US$1.14 -Diluted US$0.23 US$0.51 US$0.61 US$1.12 Weighted average number of shares -Basic -Diluted Jinpan International Limited and Subsidiaries Consolidated Balance Sheets Unaudited Audited September December US$ US$ Assets Current assets: Cash and cash equivalents Restricted cash Notes receivable Accounts receivable, net Inventories Prepaid expenses Other receivables Total current assets Property, plant and equipment, net Construction in progress Land use right Intangible asset-Goodwill Other assets 70 76 Deferred tax assets Total assets Liabilities and Shareholders' Equity Current liabilities: Short term bank loans Accounts payable Notes Payable Tax Payable Advance from customers Other Payable Total current liabilities Long TermLoan Deferred Income - Shareholders' equity: Common stock, US$0.0045 par value: Authorized shares - 40,000,000 Issued and outstanding shares – 16,395,456 in 2012 and 2011 74 74 Common Stock, Warrants - Convertible preferred stock, US$0.0045 par value: Authorized shares – 2,000,000 Issued and outstanding shares –none in 2012 and 2011 - - Additional paid-in capital Reserves Retained earnings Accumulated other comprehensive income Less: Treasury shares at cost, common stock-215,306 in 2012 and 227,306 in 2011 ) ) Total shareholders' equity Total liabilities and shareholders' equity Jinpan International Limited and Subsidiaries Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2012 (Unaudited) Nine months ended September 30 Nine months ended September 30 Operating activities Net income Adjustments to reconcile net income to net cash provided by/(used in) operating activities: Depreciation Provision for Doubtful Debt Loss/(Gain) on disposal of fixed assets (4 ) 12 Deferred Income Tax ) ) Deferred Income - Stock-based compensation cost Changes in operating assets and liabilities Restricted cash ) Accounts receivable ) ( 31,475 ) Notes receivable ) Inventories ) ) Prepaid expenses ) Other receivables ) Accounts payable Notes Payable ) ) Income tax ) Advance from customers Other liabilities ) Net cash provided by/(used in) operating activities ) Investing activities Purchases of property, plant and equipment ) ) Proceeds from sales of property, plant and equipment 28 31 Payment for construction in progress ) - Long Term Prepaid Lease Net cash provided by (used in) investing activities ) ) Financing activities Proceeds from bank loan Repayment of bank loan ) ) Proceeds from exercise of stock options 22 - Dividends paid ) ) Net cash provided by/(used in) financing activities Effect of exchange rate changes on cash ) Net increase/(decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of the period Interest paid Income taxes paid SOURCE Jinpan International Ltd.
